Title: To James Madison from John Giles, 5 September 1812
From: Giles, John
To: Madison, James


Newburyport Septr: 5. 1812
I hope, your Excellency, will not deem me intrusive, in occupying a few minnets of your time. I am not insensible, of the number, nor of the weight, and vast importance of those objects; which must necessarily, claim your attention, and engross your moments. But feeling, and appreciating, as I do, the benefits which flow from your government; I am urgd to offer, this small tribute of my warm gratitude.
Your firm, and undeviating attachment, to the cause of suffering humanity: has stirred the angry passions of corrupt men; whose very censure, is praise, and whose wrath, shall praise the Lord, and the remainder of wrath, he will restrain. The good, and virtuous, have, and will, in the existing state of things, be the objects of wicked mens censure, and persecution; but conscious rectitude, will be to us, a sure support.
You will deign, illustrious Sir, to accept the sermons, which accompany this; and tho sensible, that my powers, are too circumscribed, to convey any instruction to your expanded mind: yet they will serve to prove, that even in this place, which is the very sink of Toryism, you have a select few, of warm, and decided friends; who will even dare to speak, the undisguised sentiments of their hearts. Fiveteen years experience, has convinced me, of the inestimable value of our privilieges; and that they are worth contending for. My daily aspirations for you, shall ascend to the Eternal Throne: that your life, and health, may be long continued, and that the Almighty, woud inspire you with increasing wisdom, and understanding, that you may continue to fill your exalted station, with dignity, honour, and usefulness. I am, Honoured Sir, with all due consideration, Your humble, and dutiful Servant
J. Giles
